Case 20-04028-elm Doc 1 Filed 04/17/20 Entered 04/17/20 13:19:29 Page 1 of 12

Randy Roberts, ID #17016400

Tom W., Sharp, ID #00791643

BLALACK & WILLIAMS, P.C.

4851 LBJ Freeway, Ste. 750

Dallas, TX 75244

214/630-1916; 214/630-1112 (fax)

Attorneys for American Airlines Federal Credit Union

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

(DALLAS DIVISION)
IN RE: )
) CASE NO. 20-40117-elm13
THERESA ANGELA WILLDEN )
Debtor(s) )
}
)
AMERICAN AIRLINES FEDERAL )
CREDIT UNION, )
Plaintiff )
)
VS. ) ADVERSARY NO.
)
THERESA ANGELA WILLDEN, )
Defendant )

COMPLAINT TO DETERMINE DISCHARGEABILITY OF A DEBT

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

AMERICAN AIRLINES FEDERAL CREDIT UNION, Plaintiff, files its Complaint to Determine

Dischargeability of a Debt, and would show the Court as follows:

PRELIMINARY MATTERS
1.1 This matter is a "core proceeding" pursuant to 28 U.S.C. §157(b)(2)(1). This
Adversary Proceeding relates to the Chapter 13 Bankruptcy case filed by THERESA ANGELA

Complaint to Determine Dischargeability Page 1 of 5 #20-59711

00658845.WPD
Case 20-04028-elm Doc 1 Filed 04/17/20 Entered 04/17/20 13:19:29 Page 2 of 12

WILLDEN, Debtor and Defendant herein, under Case No. 20-40117-elm13, in the Northern District
of Texas, Dallas Division. Plaintiff consents to the entry of final orders or Judgment by the
Bankruptcy Judge if it is determined that the Bankruptcy Judge, absent consent of the parties, cannot
enter final orders or Judgment consistent with Article II of the United States Constitution.

1.2. Defendant filed her Bankruptcy case on or about January 7, 2020, under Chapter 13
of the United States Bankruptcy Code.

1.3. This Complaint addresses the non-dischargeability of a debt owed to Plaintiff and
reflected in a Final Judgment entered by the 17" District Court of Tarrant County Texas on January
25, 2019 in Cause No. 0)17-297825-18 (the “Final Judgment”). A true and correct copy of that Final

Judgment is attached hereto as Exhibit “A”,

FACTUAL BACKGROUND

2.1 Plaintiff is a federally chartered credit union with its principal place of business in
Tarrant County Texas. Plaintiff provides various financial and banking services to eligible persons
who apply for and qualify for membership. Among the services offered to its members are the
availability of deposit accounts, including checking accounts and savings accounts.

2.2 THERESA ANGELA WILLDEN, Debtor and Defendant, was a member of Plaintiff
credit union, and maintained deposit accounts. Defendant also was employed by Pavecon Ltd.
(“Pavecon’”) or an affiliated company or division of Pavecon. In that capacity, Defendant had access
to certain financial and accounting records of Pavecon. Defendant conceived and implemented a
scheme to wrongfully obtain funds, and executed the scheme over a period of several months by
generating fake invoices (using various names for the purported provider of materials or services),
and processing the invoices for payment by Pavecon in the normal course of business. When checks

Complaint to Determine Dischargeability Page 2 of 5 #20-59711

OC65BB45.WPD
Case 20-04028-elm Doc 1 Filed 04/17/20 Entered 04/17/20 13:19:29 Page 3 of 12

were issued for payment of the fake invoices (the “Pavecon checks”) , Defendant diverted the checks
to her own use. Over a period of several months, Defendant deposited into her account, or accounts
of other family members, a number of Pavecon checks. (Specimen copies of some of the Pavecon
Checks are attached hereto as Exhibit “B”.) The Pavecon checks had been obtained by Defendant
through fraudulent and illegal means and represented funds to which Plaintiff was not entitled.

2.3 By depositing the Pavecon checks, Defendant implicitly warranted and represented
to Plaintiff that she was a rightful owner of the checks, that she was entitled to enforce each
instrument, and that each instrument was not subject to a defense or claim in recoupment by any
party that could be asserted against Defendant. In reliance upon such warranties and representations,
Plaintiff accepted the deposit of the checks and credited her account with funds equal to the face
amount of each check.

2.4 In reality, the Pavecon checks were not intended for Defendant’s benefit, and had
been obtained by Defendant improperly through her participation ina scheme to obtain the checks
and proceeds for her own personal benefit. Defendant had full knowledge of such facts at the time
she deposited each of the Pavecon checks into her account with Plaintiff.

2.5. All of the Pavecon checks were obtained by Defendant and deposited into accounts
with Plaintiffas part of a continuing scheme to obtain proceeds through illegal and fraudulent means.
Defendant had actual knowledge that she was obtaining funds to which she was not entitled through
this scheme. Defendant acted knowingly, intentionally, and wilfully, and engaged in the scheme to
fraudulently and illegally obtain the proceeds from the Pavecon checks.

2.6 Through its normal banking operations, Plaintiff relied upon the warranties and
representations made by Defendant, and without knowledge that Defendant was engaging in an

illegal and fraudulent scheme. As a result of Defendant’s conduct, Plaintiff suffered monetary losses

Complaint te Determine Dischargeability Page 3 of 5 #20-59711

00658845,.WPD
Case 20-04028-elm Doc 1 Filed 04/17/20 Entered 04/17/20 13:19:29 Page 4 of 12

consisting of the funds which were made available to Defendant for the deposited Pavecon checks.
Plaintiff's loss was liquidated by the Final Judgment. By that Final Judgment, Defendant is indebted
to Plaintiff in the amount of $49,000.00, plus interest at the rate of 5.00% per annum from January

25, 2019. That amount remains unpaid in its entirety.

BASIS FOR RELIEF
3.1 The debt owed by Defendant to Plaintiff, as reflected in the Final Judgment is not
dischargeable because it is a debt for money or property or an extension of credit obtained by false
pretenses, a false representation, or actual fraud. 11 U.S.C. §523(a)(2)(A). In the alternative, such
debt is not dischargeable because it is a debt incurred through fraud or defalcation while acting in

a fiduciary capacity, embezzlement or larceny. 11 U.S.C. §523(a)(4).

RELIEF OF REQUESTED
4.] Plaintiff requests that this Court determine that Defendant is indebted to Plaintiff by
the Final Judgment, in the amount of $49,000.00 plus interest at 5.00% per annum from January 25,
2019 until paid, and that the Court determine that such debt is not dischargeable and must be

excepted from Defendant’s discharge.

WHEREFORE, PREMISES CONSIDERED, Plaintiff, AMERICAN AIRLINES FEDERAL
CREDIT UNION respectfully requests that Defendant be cited to appear and answer and that, upon
final hearing, Plaintiff have Judgment excepting the debt described from discharge, in the amount
of $49,000.00 plus interest at 5.00% per annum from January 25, 2019 until paid, as well as court

costs and such other and further relief to which Plaintiff may be justly entitled.

Complaint to Determine Dischargeability Page 4 of 5 #20-59711

00659845,WPD
Case 20-04028-elm Doc 1 Filed 04/17/20 Entered 04/17/20 13:19:29 Page 5 of 12

Respectfully submitted,

BLALACK & WILLIAMS, P.C.
Attorneys for Plaintiff

BY:  /s/ Randy Roberts
Randy Roberts, ID #17016400
Tom W. Sharp, ID #00791643
4851 LBJ Freeway, Ste. 750
Dallas, TX 75244
214/630-1916; 214/630-1112 (fax)

Complaint to Determine Dischargeability Page 5 of 5 #20-5971)

00658845.WPD
Case 20-04028-elm Doc 1 Filed 04/17/20 ‘Entered 04/17/20 13:19:29 Page 6 of 12

«Vn LIQHXA
Case 20-04028-elm Doc 1 Filed 04/17/20 Entered 04/17/20 13:19:29 Page 7 of 12

017-297825-18 FILED
TARRANT COUNTY
ee
CAUSE NO. 017-297825-18 OMAS A WILOER
FROST BANK, § IN THE DISTRICT COURT —
§
Plaintiff, §
§
v. §
§
AMERICAN AIRLINES FEDERAL §
CREDIT UNION, § 177 JUDICIAL DISTRICT
§
Defendant, §
v. § .
§
THERESA WILLDEN and SHELLEY 8
RENAE WILLDEN, §
§ TARRANT COUNTY, TEXAS
Third-Party Defendant.

FINAL JUDGMENT
ON THIS DATE came on to be heard the above-entitied and numbered cause wherein

American Airlines Federal Credit Union (“AAFCU”) is the Third-Party Plaintiff and Theresa
Willden and Shelley Renae Willden are Third-Party Defendants. The Court has previously
dismissed all claims by and between Plaintiff Frost Bank and AAFCU, thus making this judgment
2 final judgment. AAFCU appeared by and through its attorney and announced ready for trial.
Third-Party Defendants Theresa Willden and Shelley Renae Willden, although having been duly
and legally cited to appear and answer, failed to appear and answer and wholly. made default,
Citation was served on Third-Party Defendants Theresa Willden and Shelicy Renae
Willden as required by law and was returned to the Clerk where it remained on file for the time
required by law prior to the signing of this judgment. The Court has read the pleadings and the
papers on file, including Third-Party Plaintiff's Motion for Default Judgment, and has heard and
considered the testimony and evidence offered by the AAFCU and finds that the allegations in

AAFCU's Third-Party Petition have been admitted by the Third-Party Defendants Theresa

EXHIBIT

FINAL JUDGMENT — Page t

ws E-MAILED
LI 1A7-19

29,
a

  
Case 20-04028-elm Doc 1 Filed 04/17/20 Entered 04/17/20 13:19:29 Page 8 of 12

Willden and Shelley Renae Willden and that AAPCU’s claim has been proved by good and
sufficient evidence presented to the Court.

The Court finds that Third-Party Plaintiff AAFCU is entitled to judgment on its claims and
that AAFCU has been damaged by Third-Party Defendants Theresa Willden and Shelley Renae
Wilden, jointly and severally, in the principal amount of $49,000.00.

IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Third-Party
Plaintiff American Airlines Federal Credit Union shall have and recover of-and from Third-Party
Defendants Theresa Willden and Shelley Renae Willden, jointly and severally, damages in the
sum of $49,000.00 and post-judgment interest at the rate of five percent (5%) per annum on the
total amount of this judgment from and after the date of this judgment until fully paid and satisfied,

IT IS, FURTHER ORDERED, ADJUDGED AND DECREED that the Clerk is authorized
to issue a writ of execution to enforce this judgment. AAFCU is allowed all other writs and
processes as may be necessary for the enforcement and collection of this Final Judgment.

All costs of Court are taxed against Third-Party Defendants Theresa Willden. and Shelley
Renae Willden. This is a Final Judgment and disposes of all claims remaining between the parties.

IT IS SO ORDERED.

SIGNED this 25" day of January, 20:

  

GNIS JOP Bei cops
pier st de BOAT
tere ot 48 WILDER
ree, EATLBRE

2 Ue

 

thin. ble Say, TERAS
'

 
   

Neth , Thigpen
KINAL JUDGMENT — Page 2
+ wz Case 20-04028-¢lm Doc J Filed 04/17/20. -Entered.04/1 7/20 18:49:29... Page9 of12 _.. g

oe

EXHIBIT “B”

fe levine s f
Case 20-04028-elm Doc 1 Filed 04/17/20 Entered 04/17/20 13:19:29 Page 10 of 12

 

PAVECON, LTD. .
AVECON SUNT 451253
P.O, BOX $8457 :
GRAND PRAIRIE, TX 75082-6467.
PH, 572.263-3228

Pay: *x*eeRwatede rand ddisboaweteeNing hundrad ninety-two doliazs and 87 cents
ore CHECK NO, AAQUHT

March 24, 2017 151253 g#teeeeeegga ,B7
Welders Warehouse

P.O, Box $65226
. Dallas, TX 75356

 

 

 

CheckAmt: 99287

 

 

AA GU AAS27D
(Guleso, TX) “
3001 Huy 121 Sto 296 |

 

76029
B3/27/17-32738:91
sui
<4€66 911 902904>99>>
4604510418056922

 

 

 

 

 

 

 

 

En. DORSE n€RE

GhackAmt: 99287

 

 

 
Case 20-04028-elm Doc 1 Filed 04/17/20 Entered 04/17/20 13:19:29 Page 11 of 12

 

PAVECON, LTD .
. FROST WATCONAL BAMHI
GE.
ENERAL ACCOUNT HUNBY, Tx 70034
GRAND FRAJRIE, TX 78083-4457
PH, 072-285-9224

Pay: *****#ensewtssOng thousand eight hundred thirty-two dollars and 54 cents

 

 

 

 

   
 

cate CHECK ND. AMOUNT
March 29, 2017 191832 $¥***e~1, 832.54
Weldon Parte ,
3825 Hyalifax AUTHORIZED SHHATURE
Dallas, TX 75247
ann npg sy Yel Lauer
ie |
CheckAmi: 183254
AA CU AREDTO
. (Qulses, Tx)
3001 ttwy 121 Ste 298
76039

03/20/17-14103143
929
€€46€3119929049>>>>
€6045100d8056922

 

9 el va 9 OP emreaR er

.

ere eee oy oe ee Cee re,

 

apie a

 

 

pt Bs ennstty:

 

 

 

 

 

:
\.

CheckAmt: 183254

 

 

 
Case 20-04028-elm Doc 1 Filed 04/17/20

Entered 04/17/20 13:19:29 Page 12 of 12

 

PAVECON, L
AVECON, LTD

eo. BOK SSEIST
GRANO PRAIRIE, TX 75059-3437
PH, 972-263-3223

DATE

Shell Aviation Processing Ctr
P,Q. Box 411722
Kansas City, MO 64141-1722

Pays *****heeeatiOne thausand seven hundred twenty-eight dollara and 55 cents

March 29, 2017

 

FROST RATIONAL BANK

GHEOK WO. AMOUNT
151406 $¥**e4e1, 728.55

AUTHORIZED SIGNATURE

Rak ane

JR ae

 

CheckAmt: 172855

 

 

 

 

 

 

5 x

AA CU AAEZ79
(uleans, TX}
3001 Hivy 12) Ste 296

26019 :
09/32/17-13:10106 ‘ if
2113
C2662 974 992904 2o>>
€6045100477460494

 

rd at Oat 00 SONALI,

 

 

 

Stn es

 

 

CheckAmt: 172855

 

 

 
